Citation Nr: 1436623	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for Methicillin-Resistant Staphylococcus Aureus (MRSA), to include any residual scars.


\
REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 2005 to June 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In his September 2011 VA Form 9, the Veteran requested a Board Travel hearing; he failed (without giving cause) to appear for such hearing scheduled in May 2013 (and his hearing request is deemed withdrawn) .

The Board notes that the RO characterized entitlement to service connection for MRSA and for residual scars as separate issues.  Given the nature of the disability, the Board will consider the issue as a single one, as an award of service connection for MRSA would be sufficient to substantiate a claim for service connection for any scar residual of that MRSA shown.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for MRSA.  His service treatment records (STRs) show treatment for skin infections in service (although such infections noted in his STRs are not specifically diagnosed as MRSA).  A November 2005 emergency department assessment note indicates he was treated for cellulitis of the left elbow 12 weeks prior.  A December 2005 hospitalization record shows diagnoses of cellulitis and abscess of the trunk, unspecified urticaria, and infection with microorganisms resistant to penicillin.  An April 2006 report of medical history notes the Veteran reported being treated for MRSA two separate times in service.  The record suggests that he has had recent skin disorders consistent with MRSA.  A November 2010 VA primary care note from the Knoxville, Tennessee community based outpatient clinic (CBOC) shows an assessment of a history of (H/O) MRSA (with four or five diagnoses during the prior five years) with no recent infections.  The contentions and the evidence raise essential medical questions that must be addressed with competent medical evidence to allow for informed appellate review of this issue.  A VA examination that resolves such medical questions is necessary.  

The Board notes that the Veteran failed to appear for a February 2011 VA scars examination related to his then separate claim of service connection for residual scars of MRSA.  He is advised that entitlement to the benefit he seeks cannot be established without the information sought by a VA examination.  A governing regulation (38 C.F.R. § 3.655) provides that when a claimant fails to report for such examination scheduled in connection with an original compensation claim, the claim is to be decided based on the evidence of record.  

The most recent VA treatment records associated with the Veteran's record date from August 2011.  As any outstanding records of subsequent VA treatment for a skin infection are pertinent evidence (and because VA records are constructively of record), they must be obtained. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received from August 2011 to the present for any skin disorder (to specifically include records of any (and all) treatment at the Knoxville, Tennessee CBOC).

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether he has MRSA and, if so, its likely etiology.  The Veteran's record (to include this remand, his STRs and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) any/each skin disorder found.  Specifically, does the Veteran have MRSA?

(b) What is the most likely etiology for each diagnosed skin disorder entity?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service?

The examiner must explain the rationale for all opinions, to include comment on the noted treatment for cellulitis of the left elbow (12 weeks prior to November 2005) and the diagnoses of cellulitis and abscess of the trunk, unspecified urticarial, and infection with microorganisms resistant to penicillin (in December 2005) in service, as well as the diagnoses of MRSA after service.  

If it is determined that a current skin disorder is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

3.  The AOJ should then review the entire record and readjudicate the issue of service connection for MRSA (and residual scars).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

